Gunter, Justice.
Appellant (former husband) brought an action below to modify a permanent alimony award rendered in 1964 in favor of appellee (former wife). The appellee brought a separate contempt action against the appellant for alimony payments under the original judgment that were past due. By agreement the two actions were combined for hearing purposes before the trial judge, and he entered one judgment in both cases.
The trial judge denied modification, held the appellant in contempt, and permitted him to purge himself of contempt by payment of the past-due alimony payments. The judgment also contained written findings of fact and conclusions of law.
We have reviewed the record; there is evidence to support the conclusions reached by the trial judge; and this court cannot hold that the results reached by the trial judge are clearly erroneous or that he abused the discretion invested in him in such cases.

Judgment affirmed.


All the Justices concur.